PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,703
Filing Date: 4 Dec 2018
Appellant(s): HUNG LOW et al.



__________________
Thomas Omholt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 6, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues on pages 1-7 of Appellant’s Brief filed July 6, 2020 that the cited prior art fails to teach or render obvious Appellant’s claimed invention. Appellant’s arguments are found unpersuasive.
	Appellant argues on pages 2-4 of Appellant’s response that the cited prior art fails to teach Appellant’s claimed invention including a polishing composition comprising cationic silica abrasives comprising colloidal silica particles having a permanent positive charge of at least 20 mV at a pH of greater than 6. Appellant argues that Hanon teaches the positive charge of the silica particles can be as a result of lowering the pH or surface treating the silica particles. Furthermore, appellant argues that the embodiments of Hanano uses a pH of 2.5 to obtain a zeta potential on the particle 14mV. In addition Appellant notes that Hanano teaches that it is preferable to have a pH of 3.5 or less. It is Appellants position that Hanano teaches a wide range of pH ranges wherein the desired pH is in 2.5 to 3.5 As such it is Appellants position that Hanano does not teach colloidal silica particles have a permanent positive charge of at least 20mV at a pH greater than about 6, since Appellant’s disclosure demonstrates that lower pH values work best with 
	It is the Examiner’s position that Hanano renders obvious Appellant’s claimed composition including “… a cationic silica abrasive particles dispersed in the liquid carrier, wherein the cationic silica abrasive particles comprise colloidal silica particles have a permanent positive charge of at least 20 mV at a pH of greater than about 6…” Hanano disclose in relevant portions:
[0049] Examples of a method for adjusting the abrasive grains so as to have the positive charge in the polishing agent include a method of controlling a method for producing abrasive grains, a method of adjusting a pH of the polishing agent, and a method of subjecting the abrasive grains to surface treatment. The case where silica is used as the abrasive grains will be taken as an example and be described. General silica has a negative charge in a liquid, but tends to have a positive charge by lowering a pH of the polishing agent. In addition, it is also possible to obtain silica having a positive charge, by surface-treating the silica with the use of a coupling agent having a cationic group.

[0050] The zeta potential is preferably 5 mV or higher, more preferably 10 mV or higher and further preferably 14 mV or higher, from the viewpoint that a further favorable polishing rate for a resin and favorable storage stability are obtained. The upper limit of the zeta potential is not limited in particular, but may be, for instance, 100 mV or less, 50 mV or less, or 20 mV or less.

[0059] Examples of the abrasive grains include at least one selected from the group consisting of silica, alumina, zirconia, ceria, titania, germania, a hydroxide of cerium, a resin, diamond, silicon carbide, cubic boron nitride and modified substances thereof. Examples of the silica include colloidal silica and fumed silica, and among them, the colloidal silica is preferable from the viewpoint of being capable of reducing polishing scratches while keeping a high polishing rate for a resin. As the alumina, colloidal alumina can also be used. Examples of the above-described modified substances include: an abrasive grains of silica, alumina, zirconia, ceria, titania, germania, a hydroxide of cerium or the like, in which the surfaces thereof have been modified with an alkyl group; and a composite abrasive grain in which the surface of the abrasive grain has another abrasive grain attached thereon.
[0162] The pH of the polishing agent of the present embodiment is preferably 1.0 or more, more preferably 1.5 or more, further preferably 2.0 or more, particularly preferably 2.3 or more, and extremely preferably 2.5 or more, from the viewpoint that sufficient mechanical polishing force is easily obtained and the polishing rate for a resin further enhances. The pH of the polishing agent is preferably 8.0 or less, more preferably 5.0 or less, further preferably 4.0 or less, and particularly preferably 3.5 or less, from the viewpoint that the favorable dispersion stability of the abrasive grains is obtained. The pH shall be defined as pH at a liquid temperature of 25.degree. C.

It is the Examiner’s position that the reference of Hanano discloses an abrasive wherein the preferred abrasive is a colloidal silica abrasive, wherein the abrasive is treated with a cationic material to form a cationic colloidal silica abrasives, wherein the zeta potential of the silica abrasives maybe between 5 mV to 100MV an wherein the pH of the polishing agent may be between 1 and 8. While the prior art does not explicitly disclose Appellant’s exact claimed composition, Hanano disclose each of Appellant’s claimed components for forming a polishing composition and therefore renders obvious Appellant’s claimed invention. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123(I) Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123(II) Therefore Hanano’s disclosure of embodiments outside of Appellant’s claimed pH or permanent charge does not take away from Hanano’s broad disclosure.
	In addition, the Examiner asserts that Appellant has not overcome the presented prima facie case of obviousness. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(III)(A) It is the Examiner’s position that Appellant has not demonstrate the criticality of Appellant’s claimed pH or permanent charge.
	The Examiner would further like to note that while Appellant points out that Hanano discloses the inclusion of a water soluble polymer, Appellant’s currently presented claim does not preclude the inclusion of the polymer. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). MPEP 2111.03(I) As such Hanano inclusion of the water soluble polymer does not preclude Hanano’s relevance to Appellant’s claimed composition and does not overcome the Examiner’s prima facie case of obviousness.
	Appellant argues on pages 4-5 of Appellant’s Brief that the cited prior fails to render obvious Appellant’s referred triazole compound for use in a polishing composition for polishing cobalt and further Appellant has demonstrated unexpected results as can be seen in Table 2 of the present application. Appellant argues Hanano teaches a list of triazoles including benzotriazole, 1,2,4-triazole[1,5-a]pyrimidine and 1H-1,2,3-triazole[4,5-b]pyridine. Appellant argues that the use of benzotriazole and benzotriazole compounds resulted in a large number organic defects. However Appellant notes that the use of Appellant’s claimed triazole compounds leads to significant lower number of defects as demonstrated in Appellant’s specification Table 2. Furthermore, Appellant notes that nothing in Hanano would motivate a person of skill in the art to select the claimed compounds over the other corrosion preventive agents. As such Appellant argues that there is no reasonable expectation of predictability when the defectivity results are only taught by the present application.
	Appellant further argues that there is no range of concentration of triazole pyridine compounds of the appealed claims and therefore there is no range to be reviewed. Appellant argues that there is a dramatic difference in the compound of the prior art and the selected triazole pyridine compounds of the claimed invention. 
	Appellant concludes that the cited reference does not reasonable teach or suggest using colloidal silica particles having a permanent positive charge of at least 20 mV at a pH of greater than about 6 and there is no predictability to the use of triazole pyridine compounds over benzotriazoles and azolo pyrimidines. This is found unpersuasive.
The Examiner would first like to note that “A chemical mechanical polishing composition or polishing a cobalt containing substrate…”  is a preamble reciting the purpose or intended use of the composition. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP 2111.02(II) Therefore while Appellant’s composition is intended for use as a composition for polishing cobalt, the preamble is a mere statement of compositions use since the body of the claim encompasses the entire composition. The preamble of the claim does not structurally limit the composition as currently claimed.
The Examiner maintains that the reference of Hanano as a whole renders obvious Appellant’s claimed invention. Hanano renders obvious each of Appellant’s claimed components and there provides a prima facie case of obvious with regards to the claims are currently presented. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) Therefore the absent a showing of unexpected results, the reference of Hanano renders obvious Appellant’s claims as currently presented.
With regards to Appellant’s showing of unexpected results, such showing is not commensurate in scope with the currently presented claims. When looking at Appellant’s Table 2 provides a composition wherein the colloidal silica particles are provided at a zeta potential of 25mV at a pH of 7.1 wherein the azole compounds are included 1.68 mM of corresponding azole compounds. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) MPEP 716.02(d).
It is the Examiner position that while Appellant’s Table 2 demonstrates a lower defect count when Appellant’s composition is provided at the disclosed particular amounts, it is unclear from Appellant’s Table 2 if the zeta potential, pH or concentration would affect Appellant’s unexpected results. Appellant’s arguments are based on the criticality of the zeta potential of the colloidal silica particles at a particular pH using a particular azole compound. However the Examiner maintains that Appellant’s showing within Appellant’s specification is limited such that one of ordinary skill in the art prior to the effective filing date of the invention would not have recognized Appellant’s unexpected results within the claim as currently presented. While Hanano discloses a number of corrosion inhibitor compounds, Hanano further discloses a limited list of 9 preferable compounds including 1H-1,2,3- triazolo[4,5-b]pyridine. While Appellant argues that it would not have been obvious to choose Appellant’s corrosion inhibitor from the list provided (Paragraphs [0144]-[0154]), the Examiner maintains it would have been obvious to choose 1H-1,2,3- triazolo[4,5-b]pyridine from a limited list of 9 compounds suitable for the disclosed composition as taught by the reference of Hanano (Paragraph [0155]-[0156]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) MPEP 2144.07 
As such the Examiner maintains that the reference of Hanano renders obvious Appellant’s claimed invention. While Appellant’s specification shows superior defect removal for a particular composition, such showing is not commensurate in scope with the claims as currently presented. It would be unclear to one of ordinary skill in the art that such unexpected and superior results would occur over the claimed composition based on Appellant’s limited examples. Therefore Appellant has not overcome the Examiner’s prima facie case of obviousness. It is for these reasons the Examiner maintains the rejection of record with regards to claims 1-7, 9-10 and 24 in view of Hanano.
On pages 6-10 of Appellant’s Brief, Appellant argues that Dockery does nothing to cure the deficiencies of Hanano. Furthermore Docker teaches that any type of abrasive maybe suitable and that optionally positively charged silica may be used. In addition, Docker teaches a pH of their composition is 7 to14 while Hanano teaches a pH in the disclosed embodiment of 2.5. Appellant argues that moving the pH to a range of 9-12 would be outside the pH range of Hanano and therefore it would not be reasonable for a person of skill in the art to look at a particle having an isoelectric point of greater than 9. Appellant argues there is no motivation to combine the references. This is found unpersuasive. 
As previously discussed Hanano renders obvious claims 1-7, 9-10 and 24 as previously discussed.
With regards to claim 8, Hanano discloses wherein the pH of the polishing agent is between about 1 to about 8 (Hanano Paragraph [0162]) and Dockery discloses wherein the pH of the polishing agent is between about 7 to about 14 (Dockery Paragraph [0064]). As such Hanano and Dockery have overlapping pHs and therefore do not provide pH’s that are mutually exclusive to each other. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). MPEP 2123
In addition Dockery was not cited for teaching the exact isoelectric point of 9 but rather that the isoelectric point is an optimizable variable which would be optimized absent a showing of unexpected results. 
Paragraph 28 of the Final Office Action January 2, 2020:
Dockery discloses a chemical mechanical polishing composition for polishing a metal containing substrate the polishing composition comprising a positively charged silica abrasive wherein the colloidal silica particles may be permanently positively charged by incorporating a cationic compound (Paragraphs [0045], [0051]) wherein the positively charged colloidal silica particles exhibit a positive charge of least 6 mV; wherein the isoelectric point of the particles is defined as the pH at which the zeta potential is zero; as the pH is increased or decreased away from the isoelectric point the surface charge (zeta potential) is correspondingly increased or decreased (Paragraph[0049]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(11) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the isoelectric point of the cationic silica abrasive particles to amounts including a point greater than 9 in order to provide a cationic silica particle with the desired zeta potential at the desired pH as rendered obvious by the modified teachings of Hanano. (Dockery Paragraph [0049], MPEP 2144.05)

Appellant’s arguments do not appear to address the basis of the rejection. “Applicants may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable. E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018).” MPEP 2144.05(III)(C) Appellant does not argue that such argument is not a result effective variable but rather that one of ordinary skill in the art would not combine the teachings of the references based on independent pHs. 
As such the Examiner maintains the rejection of claim 8 under Hanano in view of Dockery because (1) the prior art discloses overlapping pHs which makes the reference suitable for combination and (2) Appellant has failed to rebut the prima facie case of obviousness based on optimization because Appellant has not demonstrated that the Examiner has failed to provide a showing that such parameter is a result effective variable. It is for these reasons the Examiner maintains all the rejections on record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        
Conferees:
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713                                                                                                                                                                                                 
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.